DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 05/13/2022, in which claims 1-17 are pending and ready for examination. 

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 05/13/2022.
Regarding the IDS dated 05/13/2022, the Examiner has made a bonafide effort to consider every reference submitted with the IDS, however due to the extensive submission of US Patents, US Patent Publications, Foreign Patents, and NPL references (in either quantity and/or combined length), the Examiner is unable to thoroughly review each and every reference in full detail.  Therefore, Applicant is urged to specifically disclose, if they are aware, of any passage or passages of the submitted references which are directly relevant to patentability of the instant application's claims, if it is suspected that said passages have been unintentionally overlooked by the Examiner.  This is required under Applicant's duty of candor and good faith.  See MPEP 2001.04.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 17, the claim recites the limitation “wherein the controller is further configured to control at least one of the plurality of inverters to meet the block voltage slop associated with its respective block by producing or absorbing volts-ampere reactive (VARS).”  It would appear that “slop” in claim 17 refers to a slope. A review of the instant specification does not seem to specifically relate any inverter to a voltage slope.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, the claim recites the limitation “wherein the controller is further configured to control at least one of the plurality of inverters to meet the block voltage slop associated with its respective block by producing or absorbing volts-ampere reactive (VARS).”  It’s not clear what “slop” refers to. For the purpose of examination, the term is taken as slope.


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2013/0030591 to Powell et al., (hereinafter Powell), in view of US Patent Publication No. 2018/0052478 to Varma (hereinafter Varma), and in further view of US Patent Publication No. 2017/0235323 to Divan et al., (hereinafter Divan).

Regarding claim 1, Powell teaches a control system for an electric power grid  (Electricity transmission grid, see P3, P58, Powell) configured to supply electric power from a supply point (power stations, see P3, Powell) to a plurality of user locations (End users, see P3, Powell), the system comprising: 
a plurality of sensors (Monitoring devices for obtaining data, such as meters, see P60, P62-63, Powell), wherein each sensor is located at a respective one of a plurality of distribution locations on the grid at or between the supply point and at least one of the plurality of user locations (Meters and other data collectors are located at point points in the grid, see P60-63, Fig. 1-2, Powell), wherein each sensor is configured to sense a component of the supplied electric power at the respective distribution location and to generate measurement data based on the sensed component of the power (Data sensed is power related, including voltages and currents, see P62, P113, Powell), and a component adjusting device configured to adjust a component of the electric power grid at the supply point in response to the energy delivery parameter (System adjustment in response to data obtained, see P64-66, Powell).

Power does not explicitly teach wherein at least a portion of a plurality of sensors are associated with a plurality of inverters, respectively, wherein the plurality of inverters are, respectively, located within a plurality of blocks of a grid and are adapted to generate and/or absorb reactive power; a controller communicatively connected to the plurality of inverters and the controller is configured to minimize a plurality of block voltage slopes associated, respectively, with the plurality of blocks, to modify a controller target value of the supplied electric power, to generate an energy delivery parameter based on the controller target value of the supplied electric power, and to control the plurality of inverters to modify a voltage on the respective blocks;

However, Varma from the same or similar field of power distribution and control, teaches wherein at least a portion of a plurality of sensors (Measurements at points of common contact associated with a distributed energy sources, see P74, P79, P67, P6, Varma) are associated with a plurality of inverters, respectively (Distributed  energy resources and inverters, see P60, P55, P6, P67, P74, P79, Varma), wherein the plurality of resources inverters are, respectively, located within a plurality of blocks of a grid and are adapted to generate and/or absorb reactive power (Inverter used as a statcom for generation/absorption of reactive power at distributed locations (blocks), see P60, P55, P79, Varma); a controller communicatively connected to the plurality of inverters (Inverters connected to a control, see Figs. 3 and 4, Varma) and the controller is configured to modify a controller target value of the supplied electric power (Voltage set points of the system are determined, see P77, Varma), to generate an energy delivery parameter based on the controller target value of the supplied electric power, and to control the plurality of inverters to modify a voltage on the respective blocks (Operating condition to provide optimal power distribution conditions to provide stability is determined, and is being interpreted as an “energy delivery parameter.” The optimal condition is determined using measured data and a determined target value from energy sources via inverters to absorb or provide, see P87, P95, 78-80, Varma));
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating the use of absorption or generation of reactive power, data, and target value, as taught by Varma.  
One of ordinary skill in the art would have been motivated to do this modification in order to more optimally operate an energy system by employing available energy sources to maintain stable operation of the system (see Abs, P75, 11, 4, P95, P87-88, Varma). 


Powell does not explicitly teach to minimize a plurality of block voltage slopes associated, respectively, with the plurality of blocks.
However, Divan from the same or similar field of power systems, teaches to minimize a plurality of block voltage slopes associated, respectively, with the plurality of blocks (A plurality of voltage slopes are minimized (e.g. flattened) in blocks, see Fig. 2, P24-26, Divan).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating minimizing voltage slope, as taught by Divan.  
One of ordinary skill in the art would have been motivated to do this modification in order to better save energy, increase responsiveness, and improve overall control along a power system by maintaining a voltage relatively the same across the system (see P26, Divan). 


Regarding claim 2, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Varma further teaches wherein the component of the supplied electric power is voltage (Voltage supplied to a point in the system, see P77-P80, Varma) and the controller target value of the supplied electric power is a controller target voltage band  (Voltage set points operate within a tolerance range (i.e., band), see P95, P74-89, Varma) having a voltage set point (Voltage set points, see P95, P77-89, P74-77, Varma) and a voltage deviation range (Voltage range, see P95, P77-89, P74-77, Varma). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating the use of distributed energy sources, data, and target value, as taught by Varma.  
One of ordinary skill in the art would have been motivated to do this modification in order to more optimally operate an energy system by employing available energy sources to maintain operation of the system (see P44, Abs, P75, 11, 4, P95, P87-88, Varma). 


Regarding claim 6, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Divan further teaches wherein the controller is further configured to add the measurement data from the plurality of sensors to a load profile, to assess the state of the grid, and to generate the energy delivery parameter to hedge against predictable voltage risk  (Profile updated to add conditions based on likely conditions that should be prepared for, see P39-40, Divan). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating adding load profile consideration of future risk, as taught by Divan.  
One of ordinary skill in the art would have been motivated to do this modification in order to more optimally regulate line voltages which are higher in based for likely future events (see P40, P37, 29-30, P23, Divan). 


Regarding claim 7, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Varma further teaches wherein the plurality of inverters are configured to modify volts-amperes reactive (VAR) absorption or production in response to the controller  (Generation or absorption of reactive power. Reactive power is commonly expressed in units of VAR, see P60, P50, 79, Varma) 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating the use of absorption or generation of reactive power, as taught by Varma.  
One of ordinary skill in the art would have been motivated to do this modification in order to more optimally operate an energy system by employing available energy sources to maintain stable operation of the system (see Abs, P75, 11, 4, P95, P87-88, Varma). 


Regarding claim 8, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Varma further teaches wherein the control system is configured to modify VAR absorption or production by the plurality of inverters to maintain a desired voltage at the respective inverters  (Inverter used as a statcom for generation/absorption of reactive power, see P60, P55, P79, Varma). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating the use of absorption or generation of reactive power, as taught by Varma.  
One of ordinary skill in the art would have been motivated to do this modification in order to more optimally operate an energy system by employing available energy sources to maintain stable operation of the system (see Abs, P75, 11, 4, P95, P87-88, Varma). 



Regarding claim 9, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Varma further teaches wherein a control system is configured to modify VAR absorption or production by the plurality of inverters to maintain a respective desired voltage within the respective blocks (Inverter used as a statcom for generation/absorption of reactive power to maintain system within limita, see P60, P55, P79, Varma). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating the use of absorption or generation of reactive power, as taught by Varma.  
One of ordinary skill in the art would have been motivated to do this modification in order to more optimally operate an energy system by employing available energy sources to maintain stable operation of the system (see Abs, P75, 11, 4, P95, P87-88, Varma). 



Regarding claim 10, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Divan further teaches wherein respective desired voltages minimize a plurality of block voltage slopes, respectively (A plurality of voltage slopes are respectively minimized (e.g. flattened) in blocks, see Fig. 2, P24-26, Divan).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating minimizing voltage slopes, as taught by Divan.  
One of ordinary skill in the art would have been motivated to do this modification in order to better save energy, increase responsiveness, and improve overall control along a power system by maintaining a voltage relatively the same across the system (see P26, Divan). 


Regarding claim 11, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Divan further teaches wherein desired voltages are, respectively, adjusted based on a proactive schedule (Adjustments made proactively based on time, such as time of day, see P40, Divan). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating scheduled adjustments, as taught by Divan.  
One of ordinary skill in the art would have been motivated to do this modification in order to more optimally regulate and limit losses on known patterns (see P40, P37, 29-30, P23, P51-57, Divan). 


Regarding claim 12, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Powell further teaches wherein a component adjusting device is configured to vary at least one of a voltage, a phase angle, a current angle, a power factor, a VAR and a power vector  (Power factor, phase, VAR, are measured, see P110, clm 47, P90, P141, Powell).


Regarding claim 13, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Varma further teaches wherein a controller is configured to modify the controller target value of the supplied electric power, and/or the voltage on the respective blocks, based on the distributed energy resource injection   (Amounts of power generation by renewable sources is being interpreted as a determination of injection, see P75, Varma) and a pattern of voltage changes at the plurality of sensors  (Voltage set point depend on analysis using measured data from renewable sources, see P79, P77, P75-76, Varma).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating the use of distributed energy sources, data, and target value, as taught by Varma.  
One of ordinary skill in the art would have been motivated to do this modification in order to more optimally operate an energy system by employing available energy sources to maintain stable operation of the system (see Abs, P75, 11, 4, P95, P87-88, Varma).


Regarding claim 14, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Powell further teaches wherein the controller target value of the supplied electric power has first upper and lower limits for a first control mode  (System has different bands for different circumstances, see P68, Powell) and has second upper and lower limits for a second control mode; and wherein the controller selects either the first or second modes based on the measurement data received from the sensors  (adjustments are made based on monitored data and to a certain band, see P64-68, Powell).


Regarding claim 17, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Divan further teaches wherein a controller is further configured to control at least one of the plurality of converters to meet the block voltage slop associated with its respective block by producing or absorbing volts-ampere reactive (VARS) (A plurality of voltage slopes are in blocks injecting vars, see Fig. 2, P24-26, 37, Divan).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating voltage slope, as taught by Divan.  
One of ordinary skill in the art would have been motivated to do this modification in order to better save energy, increase responsiveness, and improve overall control along a power system by maintaining a voltage relatively the same across the system (see P26, Divan). 


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Powell, in view Varma, in further view of Divan, and in further view of US Patent Publication No. 2011/0032734 to Melanson (hereinafter Melanson).


Regarding claim 3, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Powell does not explicitly teach wherein a controller is configured to generate an energy delivery parameter based on an amount of distributed power generation.
However, Melanson from the same or similar field of power systems, teaches wherein a controller is configured to generate an energy delivery parameter (A target voltage is a voltage of a converter controller for a supply of power, see Abs., P25, P34, P3-4, Melanson) based on an amount of distributed power generation (Penetration of renewable energy is an amount of energy provided, see P3-4, Melanson).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating a target parameter, as taught by Melanson.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide more energy when more power is available (see P25, Melanson). 


Regarding claim 4, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Melanson further teaches wherein a controller target value is a target voltage and the target voltage is raised as the amount of distributed power generation increases (As power available from a PV to provide to a mains increases, a target voltage is increased, see Abs., P25, P34, P3-4, Melanson).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating a raised target voltage, as taught by Melanson.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide more energy when more power is available (see P25, Melanson). 


Regarding claim 5, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Melanson further teaches wherein a controller target value is a target voltage and the target voltage is lowered as the amount of distributed power generation decreases (As power available from a PV to provide, a target voltage is varied accordingly, see Abs., P25, P34, P3-4, Melanson).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating a changing target voltage, as taught by Melanson.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide energy in accordance with changes in the power source (see P25, Melanson). 


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Powell, in view Varma, in further view of Divan, and in further view of US Patent Publication No. 2016/0094034 to Divan et al., (hereinafter Divan ‘034).

Regarding claim 15, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Power does not explicitly teach wherein a controller is further configured to control at least one of a plurality of inverters to offset a voltage drop associated with a load in a same block as the respective inverter by producing volts-ampere reactive (VARS).
However, Divan ‘304 from the same or similar field of power systems, teaches wherein a controller is further configured to control at least one of a plurality of inverters to offset a voltage drop associated with a load in a same block as the respective inverter by producing volts-ampere reactive (VARS) (VAR injected to maintain voltage, see P50, Divan ‘304).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating voltage offset, as taught by Divan ‘304.  
One of ordinary skill in the art would have been motivated to do this modification in order to better maintain voltage of a system (see P50, Divan ‘304). 


Regarding claim 16, the combination of Powell, Varma, and Divan teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Powell does not explicitly teach  wherein a controller is further configured to control at least one of a plurality of inverters to offset a voltage rise associated with another distributed energy resource injecting power into the same block as the respective inverter by absorbing volts-ampere reactive (VARS).
However, Divan ‘304 from the same or similar field of power systems, teaches wherein a controller is further configured to control at least one of a plurality of inverters to offset a voltage drop associated with a load in a same block as the respective inverter by producing volts-ampere reactive (VARS) (VAR absorbed to maintain voltage, see P93, Divan ‘304).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the power control as described by Powell and incorporating voltage offset, as taught by Divan ‘304.  
One of ordinary skill in the art would have been motivated to do this modification in order to better maintain voltage of a system (see P93, Divan ‘304). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117